       Case 4:19-cv-00872-HSG Document 20 Filed 02/20/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5   EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6   HEATHER C. LESLIE
     JANELLE M. SMITH
 7   JAMES F. ZAHRADKA II
     LEE I. SHERMAN (SBN 272271)
 8   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 9    Los Angeles, CA 90013
      Telephone: (213) 269-6404
10    Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
11   Attorneys for Plaintiff State of California
12
                              IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17   STATE OF CALIFORNIA; STATE OF                            Case No. 3:19-cv-00872
     COLORADO; STATE OF
18   CONNECTICUT; STATE OF                                    NOTICE OF APPEARANCE OF
     DELAWARE; STATE OF HAWAII;                               CHRISTINE CHUANG AS COUNSEL
19   STATE OF ILLINOIS; STATE OF                              FOR PLAINTIFFS
     MAINE; STATE OF MARYLAND;
20   ATTORNEY GENERAL DANA NESSEL
     ON BEHALF OF THE PEOPLE OF
21   MICHIGAN; STATE OF MINNESOTA;
     STATE OF NEVADA; STATE OF NEW
22   JERSEY; STATE OF NEW MEXICO;
     STATE OF NEW YORK; STATE OF
23   OREGON; and COMMONWEALTH OF
     VIRGINIA;
24
                                            Plaintiffs,
25
                    v.
26
     DONALD J. TRUMP, in his official capacity
27   as President of the United States of America;
     UNITED STATES OF AMERICA; U.S.
28
                                                          1
                                               Notice of Appearance of Christine Chuang as Counsel for Plaintiffs
                                                                                      (Case No. 3:19-cv-00872)
       Case 4:19-cv-00872-HSG Document 20 Filed 02/20/19 Page 2 of 3



 1   DEPARTMENT OF DEFENSE; PATRICK
     M. SHANAHAN, in his official capacity as
 2
     Acting Secretary of Defense; MARK T.
 3   ESPER, in his official capacity as Secretary of
     the Army; RICHARD V. SPENCER, in his
 4   official capacity as Secretary of the Navy;
     HEATHER WILSON, in her official capacity
 5   as Secretary of the Air Force; U.S.
     DEPARTMENT OF THE TREASURY;
 6
     STEVEN T. MNUCHIN, in his official
 7   capacity as Secretary of the Department of the
     Treasury; U.S. DEPARTMENT OF THE
 8   INTERIOR; DAVID BERNHARDT, in his
     official capacity as Acting Secretary of the
 9   Interior; U.S. DEPARTMENT OF
     HOMELAND SECURITY; KIRSTJEN M.
10
     NIELSEN, in her official capacity as Secretary
11   of Homeland Security;

12                                     Defendants.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                                             Notice of Appearance of Christine Chuang as Counsel for Plaintiffs
                                                                                    (Case No. 3:19-cv-00872)
       Case 4:19-cv-00872-HSG Document 20 Filed 02/20/19 Page 3 of 3



 1   TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
 2         Please be advised that the attorney listed below should be added as counsel of record for
 3   Plaintiff State of California, in the above entitled action, and is licensed to practice in the State of
 4   California, is admitted to practice in this court, and should be noticed on all further matters in this
 5   action that are electronically transmitted via the Case Management/Electronic Case Filing
 6   (CM/ECF) system at the following address:
 7         Christine Chuang
           Supervising Deputy Attorney General
 8         1515 Clay Street, 20th Floor
           Oakland, CA 94612-0550
 9         Telephone: (510) 879-0094
           E-mail: Christine.Chuang@doj.ca.gov
10

11

12   Dated: February 20, 2019                               Respectfully submitted,
13                                                           XAVIER BECERRA
                                                             Attorney General of California
14                                                           ROBERT W. BYRNE
                                                             SALLY MAGNANI
15                                                           MICHAEL L. NEWMAN
                                                             Senior Assistant Attorneys General
16                                                           EDWARD H. OCHOA
                                                             CHRISTINE CHUANG
17                                                           MICHAEL P. CAYABAN
                                                             Supervising Deputy Attorneys General
18

19

20                                                           /s/Christine Chuang
                                                             CHRISTINE CHUANG (SBN 257214)
21                                                           Supervising Deputy Attorney General
                                                             HEATHER C. LESLIE
22                                                           JANELLE M. SMITH
                                                             JAMES F. ZAHRADKA II
23                                                           LEE I. SHERMAN
                                                             Deputy Attorneys General
24                                                                1515 Clay Street, 20th Floor
                                                                  Oakland, CA 94612
25                                                                Telephone: (510) 879-0094
                                                                  Fax: (510) 622-2270
26                                                           E-mail: Christine.Chuang@doj.ca.gov
                                                             Attorneys for Plaintiff State of California
27

28   91074815.docx
                                                        3
                                                Notice of Appearance of Christine Chuang as Counsel for Plaintiffs
                                                                                       (Case No. 3:19-cv-00872)
